Title: Henry Roi: Extract of a System, or a new order of things, 15 Feb 1823, 15 February 1823
From: Roi, Henry
To: 


                        
                        
                            
                            
                    Extract of A new system, or a new order of things, delightful Dreams if ever any were! An Essay.Man seems to have been set upon Earth to cultivate the Plan of his Creator; to be his Second, to perfectione the producer of Nature for his necessairy maintenance & comfort. Therefore it is infered, that superfluity, unnecessairys, luxury, have never been intended to be cultivated, as being looser of time & creating propensities to many mischiefs & vices. Industry applyed to the producer of the Soil Keeps to innocence, gards from ill doing. Rewarded in proportion to the labour bestowed, Man is recompensed at his own will. Provided with Intilligence to direct, strangth to execute, an order of Action is necessairy  with his fellow men. To do unto others as they will have the others do unto  them seems indispensable. In studying Nature, with his Reasons he learned his dutys, towards his fellow Creatures &  his due acknowledgment to his Maker. After the Industry the harmony of His worck, he saw that, all able  were undeserving to be maintained at the expence of the toils of the laborious therefore with all the committer of disorder lost their freedom, were bound to worck for their full maintainance, untill corrected, or untill a new Discovery a Masterpiece made might liberate him or alleviate his suffirings, then reintegrated among his Brethern & viewed as more meritorious for having mended himself. Liberty of dissolving conjugal union, when ill consequences are not foreseen. Children of disorderly Perents raised up by the public. Unable pitied & maintained by others. Tallents gifts of the Creator, none to be neglected. but all ever cultivated for the advantage of the Society. Reason, Philosophy, Industry, Morality, freedom, as the best Guides to arrive to the happiest state possible. All the wante restricted to utility, no luxury, no superfluity, all usefulness; an explicit treaty made for the government of all. The first principle of medicine & surgery thought. No instrumental Musik, but vocal cultivated for recreation. No gaming as destruction  of feeling for others. No Poetry, enemy of truth & Morality, except its usefull part. No navigation out of our own Territory, to Keep on our own ways & manners. No trade with all the Wold, they create a conflict of interest destructive of the desinterestness, of the Morality ruling in the Republic. No relation, no communication with foreign Countrys to guard against infection & vices. No mine of precious Metals & Stones. In forbidding them all representations of fictitious value are of course forbidden. But that proscription the source of disturbance, treachery, corruption, tyrany, luxury & demoralising are mostly at an end. Instead of a mischiefious trade, an exchange of the Productions of the Soil is substituted, one for an other & brought to all the usefulness they are susceptible.For the above purpose & others following, a strict principle of distinction shall stand that, Where ever utility ends, luxury begins. Where advantage ends, loss begins. That to arise to the highest states of perfection possible, concessions must be made, rather relinquish minors, for obtaining major advantage. No house of entertainment where every Brother’s house is one. If ever a foreigner appears, nor will be for plundering, their property is not of easy transport, to be well supplyed, escorted & reconducted out of the Territory. No spirituous liquors, they consume produce hard acquired, applicable to better use, then much rain, brutality, disorder presented, health; agreable comfort gained. But Wine, Cider, Bear used with reason are whole some provoque hilarity, the two first consume no produces, raised on land not the most valuable, agree with the taste of the many, are prefered. All foreign production prohibited. All production of our soil permitted under the above & following restrictionsThe main Aim being to make Man happy with less objects; to reduce his wants  to the necessariys, all imajinairy & created wants are discarded. If tobaco is util in medicine, is it the same in dayly use? In husbandry the best methodes researched & followed, for obtaining an uniform & most usefull way of tillage, also lessening the labour & geting with less land as much as with more. Public Officers compensated with produces. No Domesticity. Children & Apprentices to worck for their father & Master & occasionaly for their Neighbours by turn or paid in produces The jung people to received after married from their father & Master the necessairy for their settling, to be more considerable as they did longer & more steadly attend to their duty. Tradsmen paid of manufactured articles in produce.The Community shall own all the land, who is to divide it among the Entended Settlers. To prevent an undue influence, to keep to equality, so necessairy for independence & happiness. None shall possesse more than double the land alloted equaly to every Chief of a family. even to be reduced by the will of the majority of the District The permit of more than an equal share of  land, to be granted for reward of industry &ra taken from those who lost their liberty from misconduct, or from vacant land, at their death to return to the State, or to become the lot of one of the Children, as well as  the primitive share for another Child. Dying without Issue to return to the Community, except it had been disposed of for a deserving friend. None has any right to dispose of his land except by exchange for a like tract. And to be approved by the Administration of the District. The number of Cattles restricted to that their land can feed. All their moveable property disposable at their will. A tract of land alloted to the Gl Governmt for raising produce for their own consumption & their Attendants & for providing by exchange their necessairy Moveable.Ways of communication all over the Community, to receive & forward weakly gratis, the new law & all Kinds of news. but no Dispatch, Letter &a shall be sealed, this meaning secrecy a  upon confidence, is punishableWiewing the Society as an Association for certain interests. No Agente ought to be selected by all its Members. the Chief of a family a full vote, his Wife & Childern each a fraction of vote; all to be modelled by the Chief. entiteled to vote only after married.  A preatable Election to take place for nominating Candidates.A Gl Government for objets of a general tendency. Each District a Gt for its own ruling. Kept constantly of a equal influence. Every District to have three Protectors, whose dutys shall be to visite a neighbouring District  to inquire into their moral, the observance of the restrictions, Industry, Order, remonstrate when needed, praised  when due. Take a view of their Crops & of their probable amount, of their ways of Husbandry. Whether tradsmen are wanting or too many exist, & generaly  about all their wants & take memorandum. To review the Institutions of high grade & the houses of correction. Then to report to their Superiors who are to provide to the wants of the individuals. Protectors are forbidden when officiating of anything on politics.No Power of pardoning, new trial may take place. The highest punishment, the loose of liberty for  life, except when regenerated, freedom of Speech, but ansewrable for its veracity. Revealers of mischiefs acknowledged. Concealer punishable. Reparation & Restitution invariably observed. Crimes, mischiefs invariably punished. A good Action has its worth where ever it comes from. All to be usefull, none to live on the toils of others. Ruler more punishable on account of more trust. Editors of news, a public Agent paid by it, forbidden to medle with politic, they may publish the politic of others In this  & answerable. No party engrossing priviledges, but to discover the truth. Every year the Sovereign People have a right to call a Convention to reform their principles of Gt its fondamentals are unalterable, as freedom guided by morality, Equality of right, Civil & religious rights. right of property except of land. free Press, punishment of the offenders, reward to the well doers, our Restrictions. The Year recommence with the vegetation. Every Being owes its acknowledgment to to a supreme Dispensator, none are obligatory. No law for repos; the need of it calls for its enjoyment. Tradsmen for our necessairys indispensable. Husbandry the most inocent pursuit highly prefered. The culture of Reason as the most powerfull Conductor. Freedom never for injuriing others. A Supreme Arbiter a future destiny, rewarding the good & punishing the guilt. A Cult. desired as a secondairy for the observance of the civil regulation. Civil & religious laws  are become united. Who ever breaks any of them offends the Soverign Ruler.Every District provided with a Judiciairy, composed of Justice of order. Arbitrators, three Justices joigning to form a second Tribunal with Jurys & a tribunal of Appeal with Jury. All the Judge shall attend on trial being but 3  or 5. a majority of them is not sufficient, the Judge abscente might  throw light on the Case & bring to an other decision; for its possibility supernumerary Juges appointed, those attending only compensated.A Tribunal composed of Members of all the Dristricts shall dicide all Controverscie, betwixt the Gl Government & the Districte Governmente & the Gts & the Individuals. All questions of the constituanlity  of the law. All anticipation of  or neglect of power, on the part of the several Government shall be restricted to due Boands. The same for the Judiciairy Power.The Gl Government, shall make annualy an  estimate of the Quantum of Produces of the Soil required for the maintenance of the Officers attending on public affaires. Regulated on a standard of Writ made yearly by them to wit. One Bushell of wheat being worth any  other quantity of other produce, & any kind of moveables. So leading to collect an assortement of produce & Goods proportioned to the use to be made of. & not bearing harder than the real value of objects. Divided on all the settled inhabitants of the Districts. & delivred duly & in due time to the Collectors choosen for that purpose. New settlers or others afflicted by some misfortune to be exempted, but not the lazy & neglectful. This disability to be  made out in   weakly  Meetings of each Section. This Contribution equaly divided on account of the same means to satisfy it. With those not having an article wanted to borrow it or exchange it with a Neighbour. When higher than the Share demanded, to join two or more, or the Collector to give Credit or Debit for that over or less given, to be settled even the next year. Of tradsmen when their articles not wanted, to get them from others by exchange. If one refuse to contribute, the Collector with two other men to take the contribution out of his property & rapport the case to his Superior. So making up a Stock of Keepable provisions of all the necessairys  of life & transportable by turn to the Officers. Of those not Keepable to be obtained by their own industry or by exchange. Nothing wasted, when more produce than needed to store it up in the public Grenairys for times of want. The Contribution to be some thing higher than wanted for replanishing the public stocke. District Legislators to make the estimate of the provisione 6. months before the time of delivrery, the share falling to each Officer & published over the Districts Collectore inspected by Officers selected by the Legislature. No favour or disfavours, well compensated & severely restricted. No public Contribution for minister of Cult.Houses of correction & worck made to maintain themselves fully. for all the Criminals of the District besides  Drunkards, Unrevealers, Adultery, Bastardes, all disturbers of order & the contraveners to the principles of the Government Breaking in  correction & not inhumain treatements.Every one free of expatriating, provided giving due notice to the Gt, provided with provisions, but loosing its share in the Community & forbidden to return.It is laid as a fundamental. That the Officers ought to be entrusted with such Power only that it would be dangerous for the multitude not to confide them & to be kept as tenants of the property of the people, returned to the Owners in due time unimpaired.Exercised to the sevrals Whipons for hunting & deffencive war only.Observation for the better management, of rural & domestik oeconomy & other Topiks. but room  wante.
                        
                    
    every six months

    having the same tendency, the good government of Men, they are
